Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claims 1-21 contain the computer-implemented 112(f) claim limitations described above and the specification fails to disclose sufficient corresponding structure to perform the entire claimed functions.  Paragraph 121 of the specification describes the valve opening degree determination device operates as a program on a computer, paragraph 144 describes the target temperature determination device operates as a program on a computer, and paragraph 106 describes the disk cavity temperature control device as a computer with instructions on which the functional units are implemented.  None of the devices or units is described with as having any specific structure other than the generic computer or with any detail as to the algorithm used to perform the function defined by each functional unit or device.
Claims dependent thereon are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims dependent thereon are rejected for the same reasons.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites “a hardware processor configured to execute the at least one program and perform operations of: an object operating state acquisition unit […] and a valve opening degree calculation unit”.  It is unclear how a processor can execute a unit (an object operating state acquisition unit or a valve opening degree calculation unit or any other kind of unit).  This issue is also present in claims 2, 3, 6, 7, 9, 11-13, 15-16 and 19-21.  Clarification is required.  
Claims dependent thereon are rejected for inheriting the deficiencies of the base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Is the claim directed to a process, machine, manufacture or composition of matter?

Yes, this is an apparatus.
Step 2A, prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon?
Claim 1 is requires the “units” to determine an operating state, calculate the valve opening degree in relationship to a target temperature, and determine the input value of the valve opening degree based on a relationship between the prediction value and the target temperature, using a prediction model.  The steps of determining, calculating, and comparing to a target value fits under the grouping of mental processes and performing mathematical calculations.  The collection of information and analysis of the information is considered in the grouping of a mental process due to the fact that each of the steps could be performed via an observation or evaluation.  The additional step of obtaining previous data falls under insignificant extra-solution activity [MPEP 2106.05(g)] as mere data gathering.
Yes, the claim recites an abstract idea.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the 
(a) Claim 1 recites the structure of a cooling-air adjustment valve for controlling supply of a cooling air for cooling a disk cavity of a gas turbine engine in the preamble of the claim and a non-transitory memory and hardware processor.
(b) The gas turbine engine, valve and disk cavity merely define a gas turbine system and the non-transitory memory and hardware processor merely describe generic computer components, and thus the context in which one would perform the method.  The elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.  The method operates within the engine context by evaluating engine parameters, but do not change the engine in any way, such as altering the fuel flow or controlling the valve opening degree as a result of the signal being sent.  The claim requires the system merely run calculations.  Therefore, the claim is directed to an abstract idea.
No, the claim does not recite additional elements that integrate the judicial exception into practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements, as identified above, were taken alone and in combination, and none amount to significantly more than the “abstract idea” because the claims do not recite an improvement to another technology or technological field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (performing a mathematical calculation) to a particular technological environment (in this case a gas turbine engine).  Therefore, claim 1 does not surpass the judicial exception.

Dependent claims 2-10 are analyzed and found to recite nothing more than a process that under the broadest reasonable interpretation can be seen as a mental process.  
Dependent claim 2 adds an opening degree map retention map with an opening degree map and a calculation unit for performing the functions described by each unit.  Additional calculations and references to the prediction model does not change the analysis. Therefore, claim 2 is not patent eligible.
Dependent claim 3 adds a first opening degree map retention unit retaining a first opening degree map which is the opening degree map generated at a reference time and an opening degree correction map retention unit retaining an opening degree correction map and the calculation unit calculates the opening degree on both maps.  Additional opening degree maps and comparisons do not change the analysis.  This is still a mental process and the rest of the analysis remains the same.  Therefore, claim 3 is not patent eligible.
Dependent claim 4 further specifies the prediction model is generated by learning the previous data.  The addition of where the model comes from amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  This is still a mental process and the analysis remains the same.  Therefore, claim 4 is not patent eligible.
Dependent claim 5 further specifies that the prediction model is a probability distribution model which does not exceed a predetermined probability.  Narrowing the type of prediction model does not change the analysis, this is still a mental process.  Therefore, claim 5 is not patent eligible.

Dependent claim 7 further adds an operating history data acquisition unit, a selective management history processing unit, a normal management history processing unit, a management area identification unit and a data number management unit.  Adding data and management of the data does not change the analysis.  This is still a mental process and the analysis remains the same.  Therefore, claim 7 is not patent eligible.
Dependent claim 8 further specifies that the management history processing units satisfy a predetermined data addition condition and record the data and the condition requires the management areas are different within a predetermined time.  The additional step of recording data in different locations does not change the analysis.  This is still a mental process and the analysis remains the same.  Therefore, claim 8 is not patent eligible.
Dependent claim 9 adds a feedback control unit to determine an adjustment opening degree based on a deviation between the target temperature and a measurement value of the disk cavity temperature, and a setting filter for filtering operating history data.  The addition of measurement data amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  The addition of filtering data could be done mentally.  This is still a mental process and the analysis remains the same.  Therefore, claim 9 is not patent eligible.

Independent claim 11 and dependent claims 12-18 are directed to a disk cavity target temperature determination device and recite the same “units” performing the same actions as claims 1-10 although in a different order.  Accordingly, the analysis of the claim limitations alone, and in combination, result in the same analysis as claims 1-10,  Therefore, claims 11-18 are not patent eligible.  
Independent claim 19 and dependent claims 20-21 are directed to a disk cavity temperature control device and recite the same “units” performing the same actions as recited in claims 1-10 although in a different order.  Accordingly, the analysis of the claim limitations alone, and in combination, result in the same analysis as claims 1-10,  Therefore, claims 19-21 are not patent eligible.
Independent claim 22 is directed to a valve opening degree determination method, which states the method of using each of the “units” described in claim 1 by steps.  Accordingly, the analysis of the claim limitations is the same as claim 1.  Therefore claim 22 is not patent eligible.  Dependent claim 23 is analogous to claim 9 as it adds a step of determining an adjustment opening degree based on a deviation between the target temperature and a measurement value of the disk cavity temperature.  This is still an abstract idea.  Therefore, claim 23 is not patent eligible.

Independent claim 25 is directed to a disk cavity target temperature control method, which states the method of using each of the “units” described by claim 19 by steps. Accordingly, the analysis of the claim limitations is the same as claim 19.  Therefore claim 25 is not patent eligible.  
Independent claims 26-28 are directed to programs for executing the functions described in claims 1 and 22; 11 and 24; and 19 and 25.  Accordingly, the analysis of the claim limitations as their corresponding device and method claims.  Therefore claims 26-28 are not patent eligible.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest art of record is Schwarz et al. (US 5,157,914), Iwasaki et al. (US 2006/0277915), Pandey et al. (US 2013/0131951), Bacic (2013/0152601), Bacic (2013/0152602), and Clarke et al. (US 2017/0191420).
Schwarz and Iwasaki each teach a system where they modulate the bleed air valves based on the temperature of the engine, Pandey teaches a system where they determine a compressor bleed valve operational value based on operating mode, Bacic ‘601 and ‘602 teaches a system where the valves are controlled by disk temperature, and Clarke teaches a system where valves are controlled based on the temperature of the engine and a target temperature.
Examiner’s Note
.
Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 15-17 that the amendments add sufficient structure to avoid interpretation under 112(f).  The addition of “a non-transitory memory” and “hardware processor” does not add specific structure to the particular units and creates further 112(b) issues as it is not clear how a processor can perform the operations of a unit.  Therefore the amendment does not avoid the 112(f) interpretation.  
Applicant argues on page 18 that the claims recite “significant structural elements” and lists: a non-transitory memory or non-transitory computer-readable medium and a hardware processor or computer.  All of the elements recited are either components of a general purpose computer or generic elements of a gas turbine which do not add significantly more to the judicial exception and that integrate the judicial exception into a practical application.
Applicant argues on pages 19-21 that the claims provide “improvements to the relevant technology” by improving the performance of the gas turbine engine.  The arguments focus on providing cooling to the disk cavity; however, the claims do not actually require providing cooling air.  The claims are directed to means for determining actual opening degree of the valve, determining an input value of the disk cavity temperature, etc., but the claims do not actually require that anything is done with these calculations.
BASCOM; however, MPEP 2106.05(I)(B) describes this case and points out that in that case, the additional elements were well-known generic computer components individually; however, the additional elements were arranged in a non-conventional and non-generic way.  Applicant has given no evidence that the instant application arranges the additional elements in a non-conventional and non-generic way as was determined in BASCOM. 
Applicant argues that the amendments overcome the 101 rejections.  The addition of “a non-transitory memory” and “hardware processor” does overcome the 101 rejections of claims 26-28 for not falling into one of the four categories of patent eligible subject matter because the claim is directed to a software per se.  However, this does not address the other 101 issues.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741